DETAILED ACTION
This Office action is in reply to correspondence filed 21 July 2021 in regard to application no. 16/382,391.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on at least the references of Cramer and Chow.  Since then the claims have been amended and further search and consideration were therefore conducted.
In regard to § 101, though the claims continue to recite abstraction as set forth in the previous Office action, with the amendment each claim now requires in part (a) selecting content items that have at least one association each with primary content (the results of a search), (b) ranking them based on the number of such associations, (c) determining a subset of them based on the ranking, and (d) sending the search results along with the determined subset of content items.
The claims, in the previous Office action, were characterized by the Examiner as “mental steps”.  With the amendment, and based on MPEP § 2106.04(a), which includes as abstraction within the “mental process grouping” steps “that could be practically performed in the human mind”, [emphasis added] the Examiner withdraws the rejection.  Though it is theoretically possible that a person with a pen and paper could select an advertisement in such a fashion, it seems, at best, a stretch of the imagination to consider that she would do it in that way, and therefore it is likely impractical.  Thus the claims go beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).
In terms of § 103 and the state of the art prior to the filing of the claimed invention (which has priority to 4 April 2014), and in addition to the prior art previously made of record, Hayes (U.S. Patent No. 8,346,753) discloses an Internet search system [title] which relates searches to advertisements [e.g. Col. 4, lines 24-31] and which ranks links, [claim 6] but ranks them according to a number of positive votes (by users) rather than a number of associations between the advertisement and the search results.
Lee (U.S. Publication No. 2011/0295684) discloses an advertising system [title] which, similar to Hayes, provides a “contest” in which users vote on a plurality of links and are shown an advertisement based on the contest results, [0013-0014] but again, this is not the same as ranking advertisements based on a number of associations with search results; in fact none of the disclosed references, alone or if combined, disclose this feature in combination with the other limitations of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694